Citation Nr: 1202992	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-16 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a left knee disorder.

2.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty in the United States Air Force from December 2002 to December 2006; she was deployed to Iraq from March 13, 2005 to May 31, 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the appellant requested a personal hearing at the RO; this hearing was scheduled for September 22, 2008.  In August 2008, the appellant asked the RO to postpone the September 2008 personal hearing.  She subsequently withdrew her personal hearing request in a written statement submitted to the RO in January 2010.  Her request for a personal hearing is therefore considered withdrawn.  As there is no outstanding hearing request, the Board will proceed with consideration of the issues on appeal.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  As the appellant's medical records reflect diagnoses of irritable bowel syndrome (IBS), gastroenteritis, infection with a Shiga toxin-producing bacterium, colitis and post-infectious irritable bowel syndrome, the Board has recharacterized the gastrointestinal issue on appeal as listed on the first page.

In November 2011, the Board requested a VHA medical expert opinion from a gastroenterologist.  The requested opinion was rendered in December 2011.  


FINDINGS OF FACT

1.  In a VA Form 9 received at the RO in October 2009, and prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal as to the issue of entitlement to service connection for a left knee disorder.

2.  The aggregate evidence of record is in relative equipoise as to whether the appellant has post-infectious irritable bowel syndrome that is related her military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of her Substantive Appeal on the issue of entitlement service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Giving the benefit of the doubt to the Veteran, post-infectious irritable bowel syndrome was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In June 2008, the Veteran filed a substantive appeal (VA Form 9) with respect to various claims of entitlement to service connection, including for a left knee disorder.  Another VA Form 9, dated in October 2009, reveals that the appellant withdrew her appeal for her claim of entitlement to service connection for a left knee disorder.  Therefore, the appeal as to the left knee service connection claim has been withdrawn.  See 38 C.F.R. § 20.204.

Since the Veteran has withdrawn her appeal as to the left knee disorder claim on appeal, there remain no allegations of error of fact or law for appellate consideration on that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to the appellant's claim for service connection for a left knee disorder.  Therefore, the issue of service connection for a left knee disorder is dismissed, without prejudice.

II.  Service connection claim

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit (service connection) sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the granting of the gastrointestinal disorder service connection claim, such error was harmless and will not be further discussed.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim, or (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the Veteran's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Certain listed diseases will be considered to have been incurred in service if manifest to a degree of 10 percent or more within the presumptive period following the date of separation from service even though there is no evidence of such disease during service.  38 C.F.R. § 3.307.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can also be competent and sufficient to establish a diagnosis and nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran was deployed to Iraq from March 13, 2005 to May 31, 2005.  She is seeking service connection for a gastrointestinal disorder; she maintains that she has a condition that is related to a bout of shigellosis she experienced while stationed in Iraq in 2005.

Review of the appellant's service medical records reveals that she was seen on at least four occasions in late 2003 for stomach and bowel complaints.  The appellant had an episode of rectal bleeding in December 2003.  In November 2004, the appellant complained of nausea and vomiting plus diarrhea.  The appellant was seen in Iraq, in April 2005, for complaints of nausea, vomiting and diarrhea.  A stool specimen was sent for cultures and there is a notation on a laboratory report of "+Shiga toxin."  A species of Escherichia coli (E. coli) was also identified.  A July 2005 treatment note indicates that the appellant had received antibiotic treatment for Shigella but was still having symptoms of nausea and diarrhea consistently after eating.  She presented for follow-up treatment on August 1, 2005; she reported that her symptoms were improved but not eradicated since the treatment with antibiotics occurred.  Also, her sister had apparently been diagnosed with IBS the previous week.

Post-service, the appellant underwent biopsies of the colon (transverse and descending) in January 2008.  The associated surgical pathology report indicates that chronic inflammation was present, but the diagnostic features of microscopic (lymphocytic) colitis or collagenous colitis were not identified.  A March 2009 VA outpatient report includes a clinical assessment of IBS.

The appellant underwent a VA medical examination in July 2009; the examiner reviewed the claims file.  The appellant reported experiencing gastrointestinal symptoms on a daily basis; the symptoms included cramping, chills, nausea, bloating and constant diarrhea.  Testing of her stool was negative for ova and parasites and for fecal leukocytes.  Her stool culture was negative.  The examining physician concluded that the appellant's shigellosis was resolved with no objective residual findings.  The examiner also concluded that there were no objective findings to support a diagnosis of colitis.

The December 2011 VHA medical expert report indicates that the reviewing gastroenterologist noted that the appellant had an episode of acute gastroenteritis in April 2005, in Iraq, with stool cultures positive for Shiga toxin and concluded that the appellant had a bacterial gastroenteritis caused either by the Shigella bacterium or by a Shiga toxin-producing E. coli.  The gastroenterologist noted the appellant's subsequent chronic intermittent symptoms of nausea, abdominal pain and diarrhea and opined that these symptoms are consistent with a diagnosis of post-infectious IBS.  The gastroenterologist also noted that bacterial gastroenteritis is a risk factor for the development of post-infectious IBS and that post-infectious IBS is increased in persons with depression, female gender, younger age and adverse life events.  He further noted that IBS tends to run in families.  Therefore, the gastroenterologist found that the appellant had several risk factors for the development of post-infectious IBS: her prior history of bacterial gastroenteritis; her young age; her female gender; a positive family history; and the stresses of military duty.

Review of the medical evidence of record yields conflicting opinions about the relationship of the appellant's gastrointestinal disorder to service.  The July 2009 VA medical examination report indicates that it is less likely than not that the appellant's current gastrointestinal complaints were related to the bout of shigellosis she had in service.  A second opinion, the December 2011 VHA medical opinion from a gastroenterologist, indicates that it was as likely as not that the appellant's gastrointestinal pathology diagnosed as post-infectious IBS had its onset during her active military service.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 51.  In this regard, it is the policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 

In this case, further inquiry could certainly be undertaken with a view towards development of the claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  Here, the Board is of the opinion that this point has been attained.  

Therefore, based on the totality of the evidence of record, the Board finds that evidence for and against the appellant's service connection claim is at least in approximate balance on the question of whether the currently diagnosed post-infectious IBS had its onset during her active military service.  In other words, the Board finds that full consideration of the material evidence of record presents a reasonable doubt that the Veteran's diagnosed post-infectious IBS is causally related to her active service.  The Board will resolve that doubt in the Veteran's favor and grant service connection for post-infectious IBS. 




	(CONTINUED ON NEXT PAGE)

ORDER

The appeal as to the Veteran's claim of entitlement to service connection for a left knee disorder is dismissed.

Service connection for post-infectious irritable bowel syndrome is granted.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


